t c summary opinion united_states tax_court trwin and jeannine radnitz petitioners v commissioner of internal revenue respondent docket no 2162-01s filed date irwin and jeannine radnitz pro_se jonathan h sloat for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue rule references are to the tax_court rules_of_practice and procedure is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in petitioners' federal income taxes of dollar_figure and dollar_figure respectively for and after concessions by respondent the issues for decision are whether under sec_280a petitioners are entitled to deductions for office expenses for the years at issue in connection with the use of their home and two rental apartments in their respective trade_or_business activities in excess of amounts allowed by respondent and whether sec_280a is unconstitutional as applied to petitioners ’ some of the facts were stipulated those facts with the annexed exhibits are so found and are made part hereof petitioners’ legal residence at the time the petition was filed was san luis obispo california petitioners were married during the years at issue from january through date they resided at a vista loma address in rancho mirage california in date petitioners moved from the vista loma address to a deepak street address in palm springs california petitioners resided at the deepak addre sec_2 at trial respondent conceded the deductibility of a dollar_figure tuxedo rental expense and a dollar_figure furniture expense for petitioners conceded a foreign royalties issue for another adjustment involving taxable social_security_benefits is a computational adjustment throughout all of petitioners were lessees of both properties mr radnitz has been engaged as a full-time freelance writer since under the pseudonym brad radnitz mrs radnitz is an actress mr radnitz primarily wrote screenplays for the film and television industry and occasionally wrote novels he described the nature of his work as a writer as follows my work is speculative it consists of researching and developing story ideas film treatments tv series concepts scripts and or novels with the intent of selling them to prospective employers namely the movie studios the networks independent producers and publishers by his estimate mr radnitz has written material for several films and movies of the week and over television shows including the lucy show gilligan’s island my three sons the brady bunch tronside and columbo he is a former president of the writer’s guild of america writer's guild and has had professional involvement with that organization in the earlier part of his writing career mr radnitz wrote and sold story ideas or screenplay treatments in the episodic television field these ideas were merely outlines for the ultimate script in his later career he wrote more materials to completion then had an agent shop for a buyer his works therefore were not necessarily sold in the year of completion and accordingly the compensation_for his work product often occurred months or years after the completion of a script due to the speculative nature of his writing activity every script proposed idea and treatment created remained a potential income source depending on the interest of a buyer therefore mr radnitz retained all of his works and rented storage space for such purpose he claimed no deduction for this rental expense which was dollar_figure per month the types of income mr radnitz received from his writing activity depended on the type of work sold and contract terms that were negotiated for a new story idea requiring additional writing mr radnitz was paid in stages as each draft or script was completed in the case of more speculative projects he received payment only when a buyer was found for a finished work mr radnitz also received royalty and residual payments referred to as income from residuals for reruns of shows he had written in the past during the years at issue he also received income from a pension fund established by the writer’s guild mr radnitz reported taxable pension income of dollar_figure and dollar_figure respectively in and none of which is at issue in this case he received wage income from residuals of dollar_figure in and dollar_figure in he did not receive income from current writings during and as he was drafting speculative screenplays during those years mrs radnitz received wage income of dollar_figure in and dollar_figure in the relationship of mr radnitz with the film and television industry for whom his writings were created and sold was that of an employee and was not an independent_contractor relationship respondent does not challenge that characterization accordingly the moneys mr radnitz received for his work products were reflected on forms w-2 wage and tax statement screenwriters are generally not provided office space in which to do their writing they are expected to provide their own offices as a result during the years at issue mr radnitz provided himself with office space for his compositions the type and location of the spaces depended on various factors including cost convenience the length of the writing project and the need for privacy and quiet for the majority of the time mr radnitz used his residence as an office however for two 3-month periods during he used rented spaces that were outside of his main residence during mr radnitz spent most of his time writing a screenplay entitled home again his office was exclusively at his residence at the vista loma address for the first part of the year and at the deepak address in the latter part in mr radnitz used the office at the deepak residence in january and february again from june through august and in december from march through date he used a rented apartment on north indian avenue in palm springs california as his office from september through date he used another rented apartment on ravenspur in rancho palos verdes california as his office both rented apartments are referred to hereafter as the north indian avenue and ravenspur apartments when mr radnitz worked out of an office in his residence as he has done for years he set_aside one room for the exclusive use of his work in and that room occupied percent of the total space of his residence the room contained novels dictionaries encyclopedias research books computer equipment a typewriter a desk one or two chairs lamps a corkboard a television set and a video cassette recorder vcr no one in mr radnitz’s family was allowed to use the room and it was locked when visitors came there was no bed in the room and no one slept there mr radnitz used the television and vcr in the research aspect of his work to record or watch broadcasts that were related to his writing projects the subject equipment was not used for personal or family enjoyment mr radnitz generally worked alone and occasionally met with collaborators to work on projects mr radnitz rented both the north indian avenue and the ravenspur apartments in date because as he stated we had a house full of relatives and suddenly having that office within his residence wasn’t going to work even though i locked the door he used the north indian avenue apartment to work on a script called in for the kill from march through date he used the ravenspur apartment from september through date to finish and rewrite that script prior to mr radnitz’s use of the ravenspur apartment mrs radnitz used it from march through date mr radnitz explained that the earlier use of that site was by my wife who is pursuing her career as an actress and it was used as her office no further evidence of mrs radnitz’s use was provided at trial however petitioners claimed no deductions for mrs radnitz’s use of the ravenspur space during this time period during when mr radnitz used his two residences vista loma and deepak as offices for his writing activity petitioners determined that percent of the floor space of each home was devoted to the home_office respondent has not challenged this determination based on expenses for both homes totaling dollar_figure for petitioners deducted percent of that amount less an additional percent of the resulting figure for possible overage thus on the return petitioners claimed a deduction for an office in the home of dollar_figure in the notice_of_deficiency respondent allowed petitioners a dollar_figure home_office the total annual home expenses of dollar_figure for consisted of rent dollar_figure gas dollar_figure electricity dollar_figure water dollar_figure television cable dollar_figure and disposal dollar_figure expense deduction at trial respondent took the position that the dollar_figure had been erroneously allowed however respondent did not move to disallow that amount or to increase the deficiency in taxes attributable to the dollar_figure the record is not clear as to the basis upon which the dollar_figure was allowed nor as to the basis for respondent’s claim at trial that the allowed dollar_figure was in error for the year petitioners again determined that percent of their deepak residence constituted the home_office for the writing activity of mr radnitz however since petitioners agree that their residence was used only for months on their return they only deducted expenses for one-half of that year for mr radnitz’s writing activity for this 6-month period petitioners deducted dollar_figure as a home_office expense on their return in the notice_of_deficiency respondent allowed dollar_figure as with regard to the year respondent claimed at trial that the amount allowed for was erroneous but did not move at trial to disallow that amount or to increase the deficiency also for petitioners deducted expenses for the two rented apartments the north indian avenue and the ravenspur apartments which were used by mrs radnitz and mr radnitz the north indian avenue apartment was used by mr radnitz for months during and the total expenses_incurred for that time period dollar_figure were claimed as an unreimbursed employee_business_expense deduction on petitioners’ return with respect to the ravenspur apartment petitioners claimed an unreimbursed employee expense deduction of dollar_figure for the months mr radnitz used the apartment during as noted earlier mrs radnitz also used the ravenspur apartment during for months in connection with her activity as an actress however petitioners did not claim any expense deduction on their tax_return for that period in summary petitioners deducted the following home_office and employee business_expenses related to the three described dwellings on their return home_office expense for deepak residence months s big_number unreimbursed employee business_expenses for the north indian ave rented apartment months' use by mr radnitz big_number unreimbursed employee business_expenses for the ravenspur rented apartment months' use by mr radnitz big_number total dollar_figure the above expenses were essentially all for rent gas electricity and cable television ’ ‘ for the claimed deepak apartment expenses of dollar_figure as prorated consisted of rent dollar_figure gas dollar_figure electricity dollar_figure and television cable dollar_figure the claimed north indiana avenue apartment expenses of dollar_figure consisted of rent dollar_figure gas dollar_figure electricity dollar_figure and television cable dollar_figure the claimed ravenspur apartment expenses of dollar_figure consisted of rent dollar_figure electricity dollar_figure and television cable dollar_figure -- - in addition to the rent and utilities expenses petitioners deducted expenses for furnishing the north indian avenue and ravenspur apartments during totaling dollar_figure in the notice_of_deficiency respondent disallowed the dollar_figure on the ground that although substantiated the claimed amount did not constitute deductible ordinary and necessary business_expenses the court first addresses petitioners’ entitlement to the deductions claimed for and relating to their residences vista loma and deepak and next considers the deductions claimed for relating to the two rented apartments north indian avenue and ravenspur under sec_162 a taxpayer is allowed to deduct all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business however sec_280a generally disallows deductions with respect to the use of a dwelling_unit that is used by a taxpayer as a residence during the taxable_year with certain exceptions one of those exceptions applies to use of a home_office the home_office exception sec_280a provides generally the burden_of_proof is on a taxpayer to establish entitlement to deductions which are a matter of legislative grace 292_us_435 in certain circumstances however sec_7491 shifts this burden_of_proof with respect to examinations of returns commencing after date there is no evidence in the record regarding the date the examination of petitioners’ returns commenced and petitioners do not contend that sec_7491 applies in any event the court decides this case without regard to the burden_of_proof sec_280a exceptions for certain business or rental use limitation on deductions for such use -- certain business use ----subsection a shall not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis---- a as the principal_place_of_business for any trade_or_business of the taxpayer b as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business or c in the case of a separate structure which is not attached to the dwelling_unit in connection with the taxpayer’s trade_or_business in the case of an employee the preceding sentence shall apply only if the exclusive use referred to in the preceding sentence is for the convenience of his employer for purposes of subparagraph a the term principal_place_of_business includes a place of business which is used by the taxpayer for the administrative or management activities of any trade_or_business of the taxpayer if there is no other fixed location of such trade_or_business where the taxpayer conducts substantial administrative or management activities of such trade_or_business for a deduction to be allowed under sec_280a the taxpayer must establish that a portion of the dwelling_unit is exclusively used on a regular basis for the purposes enumerated in subparagraphs a b or c of sec_280a and if the taxpayer is an employee the office is maintained for the convenience_of_the_employer 94_tc_348 the court finds that mr radnitz’s use of home offices at the vista loma and deepak residences satisfies the tests of sec_280a first petitioners met the exclusive use test with respect to the office portions of their personal residences mr radnitz allowed no personal_use of the space that was used in their home as his office second the offices were used on a regular basis and mr radnitz worked full time as a writer third the offices represented mr radnitz’s principal_place_of_business during and half of the home space was the only office space he used since mr radnitz was an employee sec_280a further requires that the home_office space must be for the convenience_of_the_employer that test has been met mr radnitz was a speculative writer who was on his own in creating the work that he sold or later hoped to sell he was never provided with office space by his employers in such a situation the home or self-funded office can only be said to be for the employer’s convenience see 94_tc_20 affd 935_f2d_52 revd on other grounds 506_us_168 cf 74_tc_525 affd without published opinion 681_f2d_805 3d cir on this record the court holds that petitioners are allowed deductions for their rent and utilities expenses for_the_use_of the home offices at their vista loma and deepak residences to the extent the amounts claimed do not exceed the gross_income limitations of sec_280a by contrast the limitations of sec_280a do not apply to the rent and utilities expenses for the office space at the north indian avenue apartment because that space was not used by petitioners as a residence sec_280a limits deductions with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence although the north indian avenue space was technically an apartment and thus falls within the definition of dwelling_unit under sec_280a f petitioners did not use the space as a residence during it was used exclusively by mr radnitz in his writing activity petitioners’ expenses in maintaining and furnishing the north indian avenue apartment are deductible as ordinary and necessary business_expenses similarly the limitations of sec_280a do not apply to the rent and utilities expenses for the office space at the ravenspur apartment there is no evidence in the record that the ravenspur apartment was used as a residence or for any personal purposes by either mr radnitz or mrs radnitz during petitioners were not separated from each other and neither mr radnitz nor mrs radnitz used the apartment as a place of personal abode during this period or any other period during no other possible motives for rental of this apartment were established at trial other than the use thereof by petitioners in their professional careers accordingly the court holds that the only and exclusive use of that apartment during was for trade_or_business purposes the limitations of sec_280a therefore are not applicable petitioners’ expenses in maintaining and furnishing the ravenspur apartment are deductible as ordinary and necessary business_expenses the court next addresses whether the expenses deducted by petitioners have been substantiated the court notes that mr radnitz testified credibly regarding his usage of offices both within his residence and at the two outside locations moreover petitioners cooperated with respondent throughout the examination of their returns and produced sufficient documentation of their utilities expenses to convince the court of their veracity petitioners provided the court with a summary of their utilities expenses but provided only partial expense records to support their summary they incorrectly assumed that since they had provided the complete set of bills and expense records to respondent during the audit reproducing them in court was not necessary in the absence of adequate substantiation this court may estimate the amount of deductible expenses_incurred bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir however -- - there must be sufficient evidence on which to base such an estimate 85_tc_731 considering the evidence as a whole the court finds that petitioners paid the following amounts with respect to utilities expenses for the court finds as a utilities expense dollar_figure for the combined usage of the vista loma and deepak spaces for the court finds as utilities expenses dollar_figure for the deepak apartment dollar_figure for the north indian avenue apartment and dollar_figure for the ravenspur apartment as respondent made no issue of the rents paid the court finds that petitioners paid rent expenses in the amounts deducted on their and returns for the court also finds that petitioners paid furnishings expenses of dollar_figure with respect to the north indian avenue and ravenspur apartments as petitioners provided sufficient evidence to substantiate these expenditures finally the court addresses the gross_income provisions of sec_280a even if the requirements of sec_280a are met the deductions allowed are limited by sec_280a that section provides sec_280a limitation on deductions --in the case of a use described in paragraph or and in the case of a use described in paragraph where the dwelling_unit is used by the taxpayer during the taxable_year as a residence the deductions allowed under this chapter for the taxable_year by reason of being attributed to such use shall not exceed the excess of-- -- - a the gross_income derived from such use for the taxable_year over b the sum of-- the deductions allocable to such use which are allowable under this chapter for the taxable_year whether or not such unit or portion thereof was so used and the deductions allocable to the trade_or_business or rental_activity in which such use occurs but which are not allocable to such use for such taxable_year any amount not allowable as a deduction under this chapter by reason of the preceding sentence shall be taken into account as a deduction allocable to such use under this chapter for the succeeding taxable_year any amount taken into account for any taxable_year under the preceding sentence shall be subject_to the limitation of the 1st sentence of this paragraph whether or not the dwelling_unit is used as a residence during such taxable_year this court has held on several occasions that the home_office deduction of a writer is limited to the gross_income from writing 74_tc_525 warganz v commissioner tcmemo_1981_403 affd without published opinion 696_f2d_987 3d cir barker v commissioner tcmemo_1984_233 sec_280a thus limits petitioners’ deduction of their office expenses attributable to the vista loma and deepak addresses their deduction is limited to the amount of petitioners’ gross_income derived from mr radnitz’s use of the home offices reduced by the deductions allowable without regard to such business use 84_tc_683 petitioners have already been allowed home_office expense deductions to the extent of mr radnitz’s income from residuals in both and his pension income as respondent points out is in the nature of deferred_compensation and therefore is not considered income attributable to the use of those spaces estate of sussman v commissioner tcmemo_1978_344 n pension income was not from taxpayer’s trade_or_business but rather was merely deferred_compensation for his earlier services and properly allocable to his active employment prior to retirement moreover since petitioners rented the vista loma and deepak apartments there do not appear to be any deductions otherwise allowable with respect to them such as mortgage interest or real_property_taxes green v commissioner tcmemo_1989_599 n as a result under sec_280a petitioners are not entitled to greater home_office_deductions for the vista loma and deepak apartments than the amounts respondent has already allowed petitioners raised a constitutional issue with respect to sec_280a which the court next addresses petitioners objected to the application of the income limitation of sec_280a to them based on equal protection and fairness principles they argued that they may never be able to deduct the expenses of mr radnitz’s home_office because he may not -- - realize income on his speculative writings for years after they are completed in essence petitioners contend that sec_280a departs from the traditional principle of matching income and expenses and that the application of that section is unconstitutionally unfair to authors of speculative works sec_280a applies to all taxpayers and treats speculative authors no differently from all other citizens who maintain offices in their residences cook v commissioner tcmemo_1997_378 moreover sec_280a contains a carryover provision for disallowed deductions the court rejects petitioners’ constitutional arguments respondent is sustained with respect to the application of sec_280a as noted earlier the limitation provisions of sec_280a are not applicable to petitioners’ expenses relating to the north indian avenue and ravenspur offices reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
